Citation Nr: 1526385	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  07-30 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, including hypertension and as secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremities, including as secondary to service-connected diabetes mellitus, type II.  

3.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus, type II.  

4.  Entitlement to service connection for sleep apnea, including as secondary to service-connected diabetes mellitus, type II.  

5.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006, April 2008, and July 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Louisville, Kentucky.  

In October, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regards to the Veteran's claims for entitlement to a TDIU and service connection for hypertension, peripheral neuropathy of the left lower extremities, erectile dysfunction, all including as secondary to the service-connected diabetes mellitus, type II, a remand is required to obtain VA addendum opinions because the December 2012 VA medical opinions are inadequate, as the VA examiners failed to comply with the October 2011 Board remand directives.  Similarly, a VA addendum opinion is warranted for the Veteran's service connection claim for sleep apnea because the December 2012 VA medical opinion is incomplete.  Finally, the AOJ did not readjudicate the Veteran's claims currently on appeal or issue a supplemental statement of the case (SOC) as was also directed in the October 2011 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA physician who conducted the December 2012 examination to render an addendum opinion.  If the December 2012 examiner is available he may conduct a records review and respond to the questions below.  If the December 2012 examiner otherwise finds it necessary, he should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for a VA examination, to be conducted by a qualified examiner. 

a.  Please request that the examiner read the following REASONS FOR REMAND below:

In October 2011, the Board directed that the Veteran be examined for medical nexus opinions concerning his claimed cardiovascular disease, to include hypertension; peripheral neuropathy of the lower extremities; and erectile dysfunction.  Specifically, the Board requested that the examiner provide an opinion as to whether the stated disabilities had their onset during service or within the initial post service year, or is otherwise related to service, or is proximately due to, the result of, or aggravated by the service-connected diabetes mellitus, type II.  

In response to the October 2011 remand directives, the Veteran was afforded a diabetes mellitus disability benefits questionnaire (DBQ) in December 2012.  According to the December 2012 DBQ, the examiner indicated that the Veteran did not have diabetic peripheral neuropathy as a recognized complication of the service-connected diabetes mellitus, type II.  The examiner also noted that erectile dysfunction, hypertension, and peripheral vascular disease were not due to the Veteran's service-connected diabetes mellitus, type II, and hypertension and peripheral vascular disease were not permanently aggravated by the service-connected diabetes mellitus, type II.  In a January 2015 addendum opinion by a different examiner, it was concluded that the Veteran's hypertension, peripheral neuropathy of the lower extremities, and erectile dysfunction were less likely than not incurred in or caused by the Veteran's service.  The examiner explained that upon review of the service treatment records and post service records, there was no documentation of the Veteran being diagnosed with the disabilities during his active service or within the initial post service year.  

Although opinions were obtained from examiners in December 2012 and January 2015 as requested in the October 2011 remand, the December 2012 examiner failed to provide rationale to the conclusions reached in the report and also failed to provide an opinion and supporting rationale as to whether the Veteran's erectile dysfunction was permanently aggravated by the service-connected diabetes mellitus, type II.  

Because the conclusions reached by the December 2012 examiner are deemed inadequate, addendum medical opinions regarding the etiology of the Veteran's hypertension, peripheral neuropathy of the left lower extremities, and erectile dysfunction, are required.  

b.  The examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* Service treatment records reflect no complaints, treatment, or diagnoses of hypertension, peripheral neuropathy of the left lower extremities, and erectile dysfunction.  Upon discharge from service, clinical evaluation testing of the heart, lower extremities, anus, and rectum were negative, and the Veteran's blood pressure reading was 120/78.  See the August 1968 report of medical examination.  On his August 1968 report of medical history, the Veteran denied having high or low blood pressure, as well as neuritis, but admitted to having cramps in his legs.  

* Post service treatment records consistently list hypertension as a past and current medical problem.  

* In April 1999, the Veteran visited a private rehabilitation clinic for low back pain with radiation to the left leg following a lifting episode at work in December 1998.  No diagnosis for pain in the left leg was given.  
* In June 2000, the Veteran reported having had back pains for approximately eighteen months after experiencing an injury.  Three months later, he started to experience pain over the posterior leg region involving the calf muscle and popliteal area to the region of the ankle.  Private nerve conduction velocity studies of the left lower extremities were noted as being essentially within normal limits.

* In February 2002, the Veteran visited a private medical facility with complaints of "shooting pain" in this left leg.  Nerve conduction studies were performed on both lower extremities and were unremarkable.  The private physician concluded that there was no electrophysiologic evidence of neuropathy, plexopathy, or radiculopathy.  

* In July 2002, private treatment records indicate that a decompression and fusion of the L4 through S1 was performed in July 2002 with complaints of pain in his left lower extremity following thereafter.  

* At a January 2005 VA examination for diabetes mellitus, type II, the examiner noted that his peripheral nerves were intact.

* VA outpatient treatment records list hypertension, neuropathy, and erectile dysfunction on the Veteran's problem list.  It is reported that the Veteran was diagnosed with peripheral neuropathy, hypertension, and erectile dysfunction in the 1990s.  

* In January 2008, the Veteran was afforded a second VA examination for his diabetes mellitus, type II.  The Veteran reported left foot numbness, tingling, and pain to the toes and left thigh.  He further admitted that the pain in his left thigh is associated with his back.  The Veteran also reported having erectile dysfunction due to diabetes.  However, the examiner reported that it was likely associated with his back surgery since the Veteran began having symptoms of this per a private treatment note after his back surgery in June 2004.  The examiner also concluded that the Veteran's hypertension was not a complication of his diabetes because private treatment records beginning in November 2004 show the onset of the Veteran's diabetes mellitus was at or near the same time he was diagnosed with hypertension.  

* At the December 2012 DBQ, the examiner indicated that the Veteran did not have peripheral neuropathy as a recognized complication of diabetes mellitus, type II.  The examiner also concluded that erectile dysfunction and hypertension were not due to the Veteran's service-connected diabetes mellitus, type II, and hypertension was not permanently aggravated by it.  

* In a January 2015 DBQ medical opinion, an examiner opined that the claimed hypertension, peripheral neuropathy of the lower extremities and erectile dysfunction are less likely than not incurred in or caused by the Veteran's military service because there is no evidence of such disabilities in the Veteran's service treatment records or in post service treatment records shortly after service.   

(i) All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each identified disorder.  In regard to EACH identified disorder, namely hypertension, peripheral neuropathy of the left lower extremities, and erectile dysfunction, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  The examiner must also provide an opinion as to whether the Veteran's hypertension, peripheral neuropathy of the left lower extremities, and erectile dysfunction were caused by or aggravated beyond the normal progression (chronically worsened) by his service-connected diabetes mellitus, type II.  

c.  All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report. 

2.  Return the claims folder to the VA physician who conducted the December 2012 examination to render an addendum opinion.  If the December 2012 examiner is available he may conduct a records review and respond to the questions below.  If the December 2012 examiner otherwise finds it necessary, he should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for a VA examination, to be conducted by a qualified examiner. 

a.  Please request that the examiner read the following REASONS FOR REMAND below:

In December 2012, the Veteran was afforded a sleep apnea DBQ.  According to the report, the Veteran was originally diagnosed with obstructive sleep apnea in May 2007.  After physical examination testing and review of the claims file, the examiner concluded that the Veteran's sleep apnea is less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus, type II.  The examiner explained that there is no current documentation that type II diabetes mellitus is a known cause to obstructive sleep apnea.  Instead, medical literature and studies have shown that having sleep apnea may cause an increased risk for developing diabetes, but are not yet conclusive.  

Although the examiner concluded that the Veteran's sleep apnea is not caused by the Veteran's service-connected diabetes mellitus, type II, the examiner failed to address whether the Veteran's sleep apnea is permanently aggravated by the service-connected diabetes mellitus, type II.  

Because the conclusion reached by the December 2012 examiner is deemed inadequate, an addendum medical opinion regarding the etiology of the Veteran's sleep apnea is required.  

b.  The examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* Service treatment records reflect no complaints, treatment, or diagnoses of sleep apnea.  On his August 1968 report of medical history, the Veteran denied having or had previously frequent trouble sleeping.  

In May 2007, the Veteran visited a private hospital with a history of trouble sleeping for many years.  He admitted to it being worse in the last few years.  After physical examination testing, the Veteran was diagnosed with snoring with sleep apnea, chronic insomnia, and hypertension.  An overnight sleep study was planned.  

In June 2007, results of the sleep study revealed obstructive sleep apnea and restless leg syndrome/periodic limb movements of sleep.  As of July 2007, he was assigned a continuous airway pressure (CPAP) machine.  

(i) All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each identified sleep disorder.  In regard to EACH identified disorder, namely sleep apnea, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  The examiner must also provide an opinion as to whether the Veteran's sleep apnea was caused by or aggravated beyond the normal progression (chronically worsened) by his service-connected asthma.  

c.  All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report. 

3.  Return the claims folder to the VA examiner who provided the January 2015 DBQ medical opinion.  If the January 2015 examiner is available he may conduct a records review and respond to the questions below.  If the January 2015 examiner otherwise finds it necessary, she should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for a VA examination, to be conducted by a qualified examiner. 

a.  Please request that the examiner read the following REASONS FOR REMAND below:

In October 2011, the Board directed that the Veteran be examined to determine the current severity of his service-connected diabetes mellitus, type II.  In conjunction with the examination, the Board requested that the examiner give an opinion as to the Veteran's service-connected diabetes mellitus, type II, renders him unemployable.  

In response to the October 2011 remand directives, the Veteran underwent a DBQ for his diabetes mellitus, type II, in December 2012.  No opinion regarding unemployability was given at the time of the examination.  In January 2015, a review of the record was conducted and it was concluded that both the Veteran's service-connected diabetes mellitus, type II, and coronary artery disease should not render him unable to secure and maintain substantially gainful employment and are less likely than not to impact on physical or sedentary employment.  

Although an opinion regarding unemployability was obtained in January 2015, the VA physician assistant failed to provide a rationale to the conclusions reached.  

Because the conclusions reached by the January 2015 physician assistant are inadequate, an addendum medical opinion regarding the Veteran's unemployability is required.  

b.  Schedule the Veteran for a Social and Industrial Survey to ascertain if the Veteran's service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The Veteran's electronic file or claims file should be made available to the examiner and reviewed in connection with the examination.  

c.  All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




